Citation Nr: 0334892	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-06 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for right knee post-
operative residuals to include chondromalacia and 
osteophytes, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from November 1983 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.



FINDING OF FACT

The veteran's right knee post-operative residuals to include 
chondromalacia and osteophytes are manifested by subluxation 
or lateral instability that is no more than moderate; the 
veteran also has pain and slight limitation of motion, with 
minimal arthritic changes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service connected 
right knee, post-operative residuals to include 
chondromalacia and osteophytes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 
5257, 5260, 5261, 5262 (2003).

2.  The scheduler criteria for a separate, additional 10 
percent evaluation for right knee, post-operative residuals, 
based on arthritis and limitation of motion, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5256, 5261, 5262 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Background

VA outpatient treatment records dated from June 2001 to March 
2002 noted history of bilateral knee pain with history of two 
right knee surgeries.  The veteran reported some swelling, 
locking intermittently, with no instability or falls.  In 
March 2002, the examiner noted that the veteran would not 
benefit from another arthroscopy.  The examiner indicated 
that he would try nsaids and if there was no benefit, would 
re-image with plain films and see orthopedics.  

At his March 2002 VA examination, the veteran reported that 
his right knee was drained once, about one year ago.  He 
complained of giving way of the right knee, which happened 
three to four times a day.  The veteran complained of locking 
of the right knee where he could not move it, which occurred 
twice last year while he was in bed.  He complained of 
stiffness in this right knee on first getting up in the 
morning and after sitting.  He was aware of a grinding 
sensation of his right knee after sitting.  He indicated he 
could squat and kneel for short periods of time only.  He 
reported pain in the right knee going up stairs.  He 
indicated that he had never used a cane or a crutch.  The 
veteran indicated that going down stairs caused no pain and 
about two times a week he was aware of pain at night, which 
kept him awake from the right knee.  He reported that he was 
no longer active in any sports, not only secondary to his 
knee complaints but also from other medical problems which 
caused him to go onto disability, which involved the 
sarcoidosis.  The veteran reported that his right knee 
swelled daily and he could walk up to a quarter of a mile 
after which he must stop because of fatigue and lack of 
endurance.  The veteran indicated that he took acetaminophen 
for his knees and also Motrin.  The veteran noted particular 
flare-ups of pain during weather change, which caused aching 
in his knee.  

The examiner noted that the veteran provided no history to 
suggest that his range of motion of the right knee was 
adversely affected during times that the knee pain became 
worse.  The examiner noted that the veteran did have a sleeve 
type knee brace for his right knee, which he wore for a few 
hours every day primarily to prevent swelling.

The examination showed that the veteran stood with normal 
alignment of both knees and had bilateral pes planus.  The 
veteran appeared in good general health and voiced no 
specific somatic complaints other than for his knees.  There 
was no varus or valgus malalignment.  There was no flexion 
deformity during standing.  The veteran's gait was such that 
he complained of pain in his right knee and he slightly 
favored the right knee during walking.  The veteran was able 
to squat to 120 degrees bilaterally holding onto the 
examination table and he complained of posterolateral right 
knee pain while squatting.  Range of motion was measured with 
goniometer and indicated the right knee to extend fully to 0 
degrees and flex to 105 degrees.  There was a complaint of 
pain in the inferior aspect of the patella during full 
flexion.  No crepitus of the right knee was noted.  There was 
evidence of prior arthroscopic operations of both knees with 
arthroscopic scars being present.  Circumferential 
measurements were made of both legs at equal points above and 
below the knees.  Both thigh circumferences were equal at 56 
cm, right knee circumference was 42 cm and left knee was 43 
cm, right calf circumference was 42 cm and left was 43 cm.  
There was no evidence of visible atrophy of the thigh 
muscles.  

No soft tissue thickening or swelling was found.  There was 
no joint effusion of the knees.  There was tenderness at the 
inferior poles of both patellae bilaterally.  Sensation about 
the knees was normal.  Patella alignment was normal.  There 
was no patellar apprehension sign noted.  There was no 
patellar hypermobility.  Q angles were normal.  Ligament 
testing of both knees indicated no varus or valgus laxity, 
negative Lachman test, negative anterior and posterior drawer 
signs.  No rotary instability was found.  Relative strengths 
of hamstrings and quadriceps were both 3/5 bilaterally and 
strength was symmetrical in both knees.  X-rays showed 
osteophytes demonstrated in the patella; likewise in the 
articular surfaces of the distal femur and proximal tibia.  
The knee compartments appeared unremarkable.  There were no 
erosive changes demonstrated.  The impression indicated 
minimal degenerative changes, both knees; no erosive changes 
demonstrated.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that in March 2002 the RO provided the veteran 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence concerning his claim for 
an increased rating.  The letter informed the veteran that he 
needed to respond to VA within 30 days from the date the 
letter was issued with information regarding the medical 
records or other supportive evidence he desired to have VA 
obtain for him.  During the course of the appeal the case of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), was decided by the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit").  
The Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

In the case now before the Board of Veterans' Appeals, the RO 
sent the veteran a letter in March 2002 informing him of the 
evidence and information needed to substantiate his claim.  
The letter also informed the veteran that his claim could be 
decided in 30 days.  Thus, the letter was misleading in that 
it referred to a time limit shorter than one year.  However, 
the development of the claim was continued for more than one 
year after the letter of March 2002, and the veteran was 
aware of the ongoing development.  The veteran was afforded a 
VA examination in March 2002, and the veteran submitted 
additional private medical records dated in 1995 and 1996 
concerning his left knee.  In March 2003, the RO notified the 
veteran that the case was being forwarded to the Board of 
Veterans' Appeals, and that the veteran could send additional 
evidence to the Board.  Thus, despite the misleading 
statement in the letter of March 2002, the development of the 
claim was continued for more than one year, during which the 
veteran was actively engaged in the process of gathering 
additional evidence.  As a result of the ongoing development 
of the evidentiary record, the veteran has not been 
disadvantaged by the misleading statement in the letter of 
March 2002.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for entitlement to service connection for right knee post-
operative residuals to include chondromalacia and osteophytes 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  He also has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate this claim, and he has been 
notified of VA's efforts to assist him.  (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims for entitlement to service 
connection for right knee residuals.  For these reasons, 
further development of this issue is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(Diagnostic Codes 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The RO has rated the veteran's internal derangement of the 
right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under this code, moderate impairment of the knee warrants a 
20 percent evaluation, and a 30 percent evaluation requires 
severe impairment of the knee.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable. Diagnostic Code 5261 pertains to limitation 
of motion on leg extension.  Under this code, limitation on 
extension to 45 degrees warrants a 50 percent evaluation; 
limitation to 30 degrees warrants 40 percent; limitation to 
20 degrees warrants 30 percent; limitation to 15 degrees 
warrants 20 percent; limitation to 10 degrees warrants 10 
percent; and limitation to 5 degrees is non-compensable.

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders, 
stating that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  
The General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, noting that:

Code 5257 provides for evaluation of instability of the knee 
without reference to limitation of motion.  The terms of Code 
5003, on the other hand, refer not to instability but to x-
ray findings and limitation of motion "under the appropriate 
diagnostic Codes for the specific joint or joints involved 
(Code 5200 etc.)."  The reference to "Code 5200 etc." 
associates Code 5003 with the Diagnostic Codes involving 
limitation of motion.  Since Code 5257 is not among those 
Codes, it is not thereby associated with Code 5003.  Thus, 
Code 5003 does not appear to allow consideration of 
instability in the evaluation of arthritis.

Since the plain terms of Code 5257 and 5003 suggest that 
those Codes apply either to different disabilities or to 
different manifestations of the same disability, the 
evaluation of knee dysfunction under both Codes would not 
amount to pyramiding under section 4.14.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
Codes, there is no additional disability for which a rating 
may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Where additional disability is shown, however, a veteran 
rated under Code 5257 can also be compensated under Code 5003 
and vice versa.

In a more recent opinion of August 14, 1998, the VA General 
Counsel clarified that although some limitation in range of 
motion of the leg must be present for a separate rating, it 
need not be compensable but must at least meet the criteria 
for a zero percent rating under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-98.  However, painful motion of a 
major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion. Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).



Analysis

The clinical findings of record do not reveal a right knee 
disability picture that warrants an evaluation in excess of 
the currently assigned 20 percent for the right knee under 
Diagnostic Code 5257.  At his March 2002 VA examination, the 
examiner noted that the veteran's gait was such that he 
complained of pain in his right knee and he slightly favored 
the right knee during walking.  The veteran was able to fully 
extend to 0 degrees and flex to 105 degrees.  There was a 
complaint of pain in the inferior aspect of the patella 
during full flexion.  X-rays showed osteophytes demonstrated 
in the patella; likewise in the articular surfaces of the 
distal femur and proximal tibia.  The impression indicated 
minimal degenerative changes, both knees.  

There is no medical evidence that the veteran's right knee 
disability is manifested by severe recurrent subluxation or 
lateral instability, or that it causes more than moderate 
overall right knee impairment which would warrant an 
evaluation in excess of 20 percent evaluation under 
Diagnostic Code 5257.  The March 2002 VA examination showed 
no varus or valgus malalignment and there was no flexion 
deformity during standing.  There was no crepitus of the 
right knee.  There was no soft tissue thickening or swelling.  
There was tenderness at the inferior poles of both patellae 
bilaterally.  Sensation about the knees was normal.  Patella 
alignment was normal.  There was no patellar apprehension 
sign noted.  There was no patellar hypermobility.  Q angles 
were normal.  Ligament testing of both knees indicated no 
varus or valgus laxity, negative Lachman test, negative 
anterior and posterior drawer signs.  No rotary instability 
was found.  Relative strengths of hamstrings and quadriceps 
were both 3/5 bilaterally and strength was symmetrical in 
both knees.  Therefore, a preponderance of the evidence is 
against a higher evaluation under this diagnostic code.  
38 U.S.C.A. § 5107.

However, there was radiographic evidence of arthritis of the 
right knee, along with knee pain and some limitation of 
motion.  It is noted that VA interprets normal range of 
motion of the knee from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (2003).  At his March 2002 VA examination 
the veteran's range of motion was noted as 0 to 105.  
Therefore, with consideration of VAOPGCPREC 9-98 and 
Lichtenfels, the evidence supports the assignment of a 
separate 10 percent evaluation for the right knee based upon 
arthritis and limitation of motion.  However, even with 
consideration of the pain, the medical evidence reflects that 
additional limitation of motion has not been demonstrated, 
noting that the most recent examination report reflects that, 
even with consideration of pain on use, range of motion was 0 
to 105 degrees.  Finally, in the absence of ankylosis 
(Diagnostic Code 5256) or impairment of the tibia and fibula 
(Diagnostic Code 5262), there is no basis for evaluating of 
the veteran's disability under any other diagnostic code.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5262.  The 
benefit of the doubt has been resolved in the veteran's favor 
to this extent.  38 U.S.C.A. § 5107.

Consideration has been given as to whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular scheduler standards.  In the absence of such factors, 
it is determined that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 157, 158; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 20 percent for 
right knee post-operative residuals to include chondromalacia 
and osteophytes is denied.

A separate, additional 10 percent rating for arthritis of the 
right knee with pain and limitation of motion is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



